Case 1:19-cr-00322-CMA Document 1-1 Filed 07/11/19 USDC Colorado Page 1 of 2




 DEFENDANT:       PABLO GUTIERREZ

 AGE or YOB:      1983

 COMPLAINT        ______ Yes     ___X___ No
 FILED?
                  If Yes, MAGISTRATE CASE NUMBER

 HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                __ Yes     _X_ No
   If No, a new warrant is required

 OFFENSE(S):      Count 1: Possession of a Firearm in Furtherance of a Drug
                  Trafficking Crime, 18 U.S.C. § 924(c)(1)(A)(i)
                  Count 2: Possession with Intent to Distribute a mixture or substance
                  containing a detectable amount of cocaine, a Schedule II controlled
                  substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
                  Count 3: Possession with Intent to Distribute 5 grams or more of
                  methamphetamine (actual), a Schedule II controlled substance, 21
                  U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii)
                  Count 4: Possession with Intent to Distribute a mixture or substance
                  containing a detectable amount of heroin, a Schedule I controlled
                  substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
                  Count 5: Possession of a Firearm/Ammunition by a Prohibited
                  Person, 18 U.S.C. § 922(g)(1)

 LOCATION OF
 OFFENSE:         Denver County, Colorado

 PENALTY:         Count 1: NLT 5 years’ imprisonment, NMT life, consecutive to any
                  other sentence; $250,000 fine or both; 5 years’ supervised release;
                  $100 special assessment
                  Count 2: NMT 20 years of imprisonment; $1,000,000 fine, or both;
                  3 years of supervised release; $100 special assessment
                  Count 3: NLT 5 years and NMT 40 years of imprisonment;
                  $5,000,000 fine, or both; 4 years of supervised release; $100
                  special assessment
                  Count 4: NMT 20 years of imprisonment; $1,000,000 fine, or both;
                  3 years of supervised release; $100 special assessment
                  Count 5: NMT 10 years imprisonment, $250,000 fine, or both; NMT
                  3 years supervised release; $100 Special Assessment

 AGENT:           Larry Bazin, Special Agent, ATF

 AUTHORIZED       Celeste Rangel
 BY:              Assistant U.S. Attorney

ESTIMATED TIME OF TRIAL:
Case 1:19-cr-00322-CMA Document 1-1 Filed 07/11/19 USDC Colorado Page 2 of 2




 X five days or less; __ over five days

THE GOVERNMENT
X will seek detention in this case based on 18 U.S.C. § 3142(f)(1)

The statutory presumption of detention is applicable to this defendant.
